June 11, 2010


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548
Ms. Christy Lynn Martin
Shook Hardy & Bacon L.L.P.
600 Travis, Suite 1600
Houston, TX 77002

RE:   Case Number:  08-0832
      Court of Appeals Number:  13-06-00472-CV
      Trial Court Number:  B-05-1013-CVC

Style:      TEXAS DEPARTMENT OF CRIMINAL JUSTICE
      v.
      KIRK WAYNE MCBRIDE, SR.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.      |
|   |Ramirez            |
|   |Ms. Anna Marie     |
|   |Silvas             |
|   |Ms. Marcy Hogan    |
|   |Greer              |